DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 contains the limitation “impregnated into the sizing agent-coated carbon fibers." This limitation is indefinite, as it is unclear if each carbon fiber is individually impregnated with resin composition or the resin composition is impregnated between a multiple of carbon fibers. In efforts to further prosecution, the limitation will be interpreted as the resin composition is impregnated between the multiple carbon fibers.
Claim 1 contains the limitation “and optionally includes an additive (F) other than the thermosetting resin (D) and the latent hardener (E).” This limitation is indefinite, since it is unclear if the limitation is intended to mean that (F) is optional and different from (D) and (E) or 
Claim 12 contains the limitation "the sizing agent is a mixture of a water emulsion liquid at least containing the aromatic epoxy compound (B1) and a composition at least containing the aliphatic epoxy compound (A).“ It is unclear if the water component is required to be present in the final composition since typically the sizing agent would be dried. In efforts to further the prosecution the water component will be interpreted as not being present in the final product. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-12, 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2004/0191511 to Sugiura in view of WO-2010/109929 relying on US Pub No. 2012/0035299 to Arai as an English language equivalent and US Pub No 2002/0061941 to Masamune.
Regarding 1, 4-7, 9-12, and 19
Sugiura teaches sizing-agent coated carbon fiber bundles coated with a sizing agent and a thermosetting resin composition impregnated into the sizing agent-coated carbon fiber 
Sugiura does not appear to teach the inclusion of a latent hardener, additive, or that the thermosetting resin (D) is of the structure of claims 2, and 18-23. However, Arai teaches a fiber reinforced composite material comprising an epoxy resin, a curing agent (latent hardener) such as an aromatic amine (Arai, abstract, paragraph [0018], claim 1). Arai teaches that the epoxy resin is comprised of a mixture of 25-50% by mass of an epoxy resin of the claimed structure (D11) wherein Z=O and the remainder is an epoxy resin of the claimed structure (D12) wherein Y=CH2 having an epoxy equivalent within the claimed range such as ELM 434 (Id., paragraphs [0034]-[0036], [0043], claim 5). Arai teaches that the composition may comprise an additive such as a thermoplastic resin such as polyether sulfone such as SUMIKAEXCEL PES3600P, PES5003P, PES5200P, PES7600P, and PES7200P which are taught in Applicant’s Specification paragraph [0261] as being suitable polyether sulfones with molecular weights between 15,000 and 30,000 g/mol (Id., paragraphs [0071], [0072]). Arai teaches that this composition possesses low volatile content and produces a highly heat resistant material when cured with high strength in a severe operating environment (Id., paragraph [0143]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to from the sizing agent coated fiber structure of Sugiura and to use as the epoxy thermosetting composition, the 
Sugiura does not appear to teach the epoxy equivalent values of the sizing agent. Therefore, it would have been necessary and obvious to look to the prior art for exemplary epoxy equivalents used in carbon fiber sizing. Masamune provides this conventional teaching, showing a carbon fiber sizing agent for a composite material comprising an epoxy resin derived sizing agent wherein the sizing agent has an epoxy equivalent less than 500, such as 475 which overlaps and is within the claimed range of between 350 and 550 (Masamune, abstract, paragraph [0023], [0046], [0052]). Masamune teaches that an epoxy equivalent higher than this will result in a reduction of physical properties of a resin composition comprising the sized fibers (Id.). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the sizing composition of Sugiura, and to use the specific epoxy equivalents, such as within the claimed ranges, as taught by Masamune, motivated by the desire to form a conventional epoxy sizing agent comprising epoxy equivalents which are known in the art to be predictably suitable for use in carbon fiber sizing applications and which would not result in a reduction of physical properties of the final product.
Regarding the claimed (a)/(b) ratio, although the prior art does not disclose an (a)/(b) ratio, the claimed properties are deemed to be inherent to the structure in the prior art since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and 
Regarding Claims 5 and 6
The prior art combination teaches that the sizing agent comprises 100 parts of (A) and 10-75 parts of (B) which results in a range of 57 to 91% of A and 9-43% of B and a mass ratio in a range of 100/10 to 100/75 (Sugiura, paragraph [0018]).These weight ranges overlap with the claimed ranges. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Regarding Claim 7
The prior art combination teaches that the aliphatic epoxy compound is a polyether polyepoxy compound having 2 or more epoxy groups in a molecule (Sugiura, paragraphs [0053] and [0054]).
Regarding Claim 10
The prior art combination teaches the inclusion of 8-30% by weight of an ester compound having no epoxy group in the molecule (Sugiura, paragraph [0069] and claim 3).
Regarding Claim 11
Regarding the sizing agent satisfying the claimed relation of (a/b) values before and after ultrasonication, although the prior art does not disclose the (a/b) values before and after .  


Claims 2, 3 and 13-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sugiura in view of Arai and Masamune as applied to claims 1, 4-7, 9-12 and 19 above, and further in view of USPN 4,808,717 to Saito.
Regarding Claims 2, 3 and 13-18
	The limtiations of the claims have been set forth above. The prior art combination teaches various aromatic amines may be used as the latent hardener but does not specifically teach the structure of claim 2 (Arai, abstract, paragraph [0018], claim 1). However Saito teaches a resin composition containing an epoxy resin and a corresponding hardener (Saito, abstract, column 9, line 44- column 10, line 9). Saito teaches that the components include aromatic polyamines such as 3,4’-diaminodiphenyl ether which possesses the structure of the claims, including the meta arrangement and oxygen atom linkage. Saito teaches that the resulting resin composition is superior in processability, heat resistance and electrical properties (Id., column 10, lines 23-28). It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the composition of the prior art combination and to use exemplary 
Regarding Claim 3
The prior art combination does not specifically teach the ratio of amine/epoxy which the sizing agent and hardener components are mixed. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to alter and vary the amount of amine hardener in relation to epoxy components through routine experimentation, such as within the claimed range, motivated by the desire to find the optimal amount of amine hardener which would result in the desired strength and hardness of the composite which would predictably increase with the amount of amine hardener.
Regarding the increase in glass transition point resulting from storage of the mixture, although the prior art does not disclose a glass transition point resulting from storage of the mixture, the claimed properties are deemed to naturally flow from the structure in the prior art since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise. 


Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sugiura in view of Arai and Masamune as applied to claims 1, 4-7, 9-12 and 19 above, and further in view of US Pub No. 2010/0159243 to Inoue.
Regarding Claim 8
The prior art combination teaches that the aliphatic epoxy compound contains 2 or more epoxy groups in a molecule are taught as being preferred such as bisphenol A diglycidyl ether (Sugiura, paragraphs [0053] and [0054]) but does not specifically teach that it is a glycidyl ether epoxy compound obtained by reaction of epichlorohydrin and the claimed polyols. However, Inoue teaches sizing agents for carbon fibers including an epoxy resin (Inoue, abstract, paragraph [0052] and [0084]) wherein the epoxy resin can be a glycidyl ether formed by reaction of bisphenol A and epichlorohydrin (Bisphenol A diglycidyl ether) or a glycidyl ether formed by reaction of ethylene glycol and epichlorohydrin, establishing functional equivalence between bisphenol A diglycidyl ether and a glycidyl ether formed from reaction of epichlorohydrin and ethylene glycol for use in fiber sizing agents. It would have been obvious for one of ordinary skill in the art at the time the invention was made to form the composition of the prior art combination, and substituting the first epoxy component (A) of the prior art combination with an epoxy which is a glycidyl ether formed from reaction of epichlorohydrin with ethylene glycol, as suggested by Inoue, motivated by the desire to form a conventional epoxy sizing agent for carbon fibers, comprising a glycidyl ether epoxy component known in the art as being functionally equivalent and predictably suitable for use in forming carbon fiber epoxy sizing agents.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198.  The examiner can normally be reached on Monday-Friday 7:30AM-4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINCENT TATESURE/Primary Examiner, Art Unit 1786